978 F.2d 1256
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Willie SMITH, Plaintiff-Appellant,v.Talmadge BARNETT;  Mr. Sanders;  Dr. Land, Defendants-Appellees,and J. J. Hayes;  P. Hicks;  R. Tompkins;  Dr. Vijaye, Defendants.
No. 92-6408.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 27, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-91-629-H)
James Willie Smith, Appellant Pro Se.
E.D.N.C.
Affirmed.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
James Willie Smith, a North Carolina inmate who suffers from diabetes and ulcers, filed a civil action for damages and injunctive relief against prison officials at Eastern Correctional Institution where he was then housed, alleging that the Defendants refused to provide him with a proper diet to address his medical condition.  Smith was then moved to another institution, amended his Complaint to reflect additional Defendants, and asserted that the transfer was in retaliation for his attempts to receive a proper diet.  The district court dismissed Smith's claim for injunctive relief against the original Defendants as moot in light of his transfer, and dismissed the retaliation claim as frivolous under 28 U.S.C. § 1915(d) (1988), after concluding that Smith had no liberty interest in the transfer decision under North Carolina law.  Smith then filed this interlocutory appeal.


2
This Court has jurisdiction only to consider the appeal of the denial of injunctive relief pursuant to 28 U.S.C. § 1292(a)(1) (1988).  However, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. Barnett, No. CA-91-629-H (E.D.N.C. March 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED